DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 7, lines 21-26, filed 13 December 2021, with respect to the 35 USC 112(b) rejection of claims 7 and 18-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 7 and 18-20 has been withdrawn in view of the amendments to the claims. 

4.	Applicant's arguments filed 13 December 2021 with regard to the combination of the Hennige et al and Oyama et al. references have been fully considered but they are not persuasive. Applicants argue that the Oyama et al. reference teaches away from any textile structure since it uses a rigid ceramic substrate. However, the Examiner does not agree. In particular, it is noted that Oyama et al. is relied upon for its teaching of graded porous oxide layers that can be applied to a porous substrate. While Oyama et al. does use a ceramic substrate, there is nothing in the reference that would dissuade one ordinarily skilled in the art from applying the graded porous oxide layers onto a flexible support, such as the one taught by Henninge et al. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner further notes the 35 USC 103 rejection against claims 1-3 have been updated to additionally include the Tanikawa et al. and Zhang et al. references to address the newly added limitations directed to the Gurley number of the composite body and the perfluorinated polymer layer.

Claims

5.	With regard to claim 4, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.
	
6.	With regard to claim 18, the Examiner suggests Applicants rewrite the phrase “a hot air oven, an IR oven” at line 2 as “a hot air over or an IR oven” to correct a minor grammatical informality and to improve the readability of the claim language.

Claim Rejections - 35 USC § 103

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1, 3-8, 11-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1) and Tanikawa et al. (US 2018/0111158 A1).

	With regard to claims 1 and 3, Hennige et al. discloses a composite body (e.g. a gas separation membrane support, see paragraphs [0017] and [0058]) comprising a porous substrate comprising fibers forming interstices (see paragraphs [0022]-[0024]), and a porous layer on and in the interstices of the porous substrate, the porous layer comprising oxide particles bonded to one another and partly to the substrate and including oxides of Al, Zr, Ti and/or Si (see paragraph [0026]), the oxide particles comprising first oxide particles forming a sol and having a very small particles size and second oxide particles having a median size of 300-1250 nm (see paragraph [0046]) at the abstract and paragraphs [0017], [0022]-[0024], [0026], [0046] and [0058].
	Hennige et al. does not disclose the porous layer comprising a first porous layer having a first median particle size and a second porous layer disposed on the first layer and having a second, smaller, median particle size.
	 Oyama et al. discloses a composite body comprising a porous substrate and a graded porous oxide layer comprising a first porous layer having a first median particle size (at least 400 nm) and a second porous layer disposed on the first layer and having a second, smaller, median particle size (less than 100 nm) at Fig. 1, the abstract, paragraphs [0013] and [0036] and claims 1-3.
	It would have been obvious to one of ordinary skill in the art to incorporate the graded porous layer arrangement of Oyama et al. into the composite body of Hennige et al. to ensure complete and uniform coverage of the substrate, as suggested by Oyama et al. at paragraph [0013].
Hennige et al. and Oyama et al. do not disclose the Gurley number of the composite body.
Tanikawa et al. discloses providing a membrane substrate having a Gurley number of 50-800 to provide a balance between mechanical strength and permeability at the abstract and paragraph [0129].
It would have been obvious to one of ordinary skill in the art to incorporate the Gurley number of Tanikawa et al. into the composite body of Hennige et al. and Oyama et al. to provide a balance between mechanical strength and permeability, as suggested by Tanikawa et al. at paragraph [0129].


With additional regard to claim 3, Hennige et al. discloses the composite body having a thickness of 10-200 µm at the abstract and claim 1.

	With regard to claims 4 and 5, Hennige et al. discloses the substrate being a nonwoven fabric formed from polyacrylonitrile, polyamide, polyester and/or polyolefin at paragraphs [0022]-[0024].
	Hennige et al. also discloses the fibers forming the nonwoven having a diameter of up to 25 µm such that the dimension is 1 g/km for e.g. polyester (assuming a density of 1.4 g/cm3) at paragraphs [0024] and [0035].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 6, Hennige et al. discloses the substrate having a thickness of 10-200 µm or 30-100 µm at paragraph [0035]. Hennige et al. also discloses the substrate having a basis weight of 20 g/m2 at a thickness of 30 µm at paragraph [0061], such that the basis weight would be 133 g/m2 at a thickness of 200 µm.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 7, Hennige et al. discloses the composite body having an average pore size of 10-2000 nm or 50-800 nm at paragraph [0031].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.



	With regard to claims 11, 15 and 16, Hennige et al. discloses a process for producing a composite body comprising applying a coating composition to an into a substrate having fibers and interstices between the fibers, wherein the coating composition is produced from a dispersion of oxide particles selected from the oxides of Ti, Al, Zr and/or Si and having a median particle size of 250-1750 nm and oxide particles selected from the oxides of Ti, Al, Zr and/or Si and having a median particle size of 1-250 nm (see paragraph [0029]) with water, an inorganic acid (e.g. HCl, see paragraph [0060]), a dispersing aid (e.g. as present in commercial silica sol, see paragraphs [0042] and [0060]), and a binder formulation produced by mixing at least two organofunctioal silanes (see paragraphs [0048] and [0060]), consolidating the coating composition at a temperature of 200 0C (see paragraph [0061]) in order to create a porous layer at the abstract and paragraphs [0017], [0022]-[0024], [0026],[0029],  [0042], [0046], [0048], [0058] and [0060]-[0061].
	Hennige et al. does not disclose the method comprising forming a porous layer comprising a first porous formed from a first coating composition and a second porous layer disposed on the first layer and formed from a second coating composition comprising oxide particles having a smaller median particle size. Hennige et al. also does not teach the coating composition being formed from multiple dispersions.
	 Oyama et al. discloses a composite body comprising a porous substrate and a graded porous oxide layer comprising a first porous layer having a first median particle size (at least 400 nm) and a second porous layer disposed on the first layer and having a second, smaller, median particle size (less than 100 nm) at Fig. 1, the abstract, paragraphs [0013] and [0036] and claims 1-3.
	It would have been obvious to one of ordinary skill in the art to incorporate the graded porous layer arrangement of Oyama et al. into the method of Hennige et al. to ensure complete and uniform coverage of the substrate, as suggested by Oyama et al. at paragraph [0013].


	With regard to claims 12-14, Hennige et al. discloses the binder formulation comprising the three recited organofunctioal silanes at the Examples at paragraphs [0060]-[0071].
Selecting the ratio between the three organofunctioal silanes would be within the scope of one of ordinary skill in the art through routine experimentation and optimization in the absence of unexpected or unobvious results. See MPEP 2144.05.
 
	 With regard to claim 17, Hennige et al. discloses the substrate being a nonwoven fabric formed from polyacrylonitrile, polyamide, polyester and/or polyolefin at paragraphs [0022]-[0024].

With regard to claim 18, Hennige et al. discloses the consolidating being effected by passage through a hot air or IR oven at paragraphs [0049]-[0051].

With regard to claim 22, Hennige et al. discloses a gas separation apparatus (membrane) comprising the composite at paragraphs [0017] and [0058].

9.	Claims 2, 9, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1) and Tanikawa et al. (US 2018/0111158 A1), and further in view of Zhang et al. (US 2016/0045859 A1).

With regard to claims 2, 9, 10 and 19, Hennige et al. and Oyama et al. do not disclose the Gurley number of the composite body.

It would have been obvious to one of ordinary skill in the art to incorporate the Gurley number of Tanikawa et al. into the composite body of Hennige et al. and Oyama et al. to provide a balance between mechanical strength and permeability, as suggested by Tanikawa et al. at paragraph [0129].
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Hennige et al. discloses the composite body being a support for a gas separation membrane at paragraphs [0017] and [0058] but does not expressly mention a perfluorinated polymer layer or the polymer layer being present as an outer layer.
Zhang et al. discloses a composite gas separation membrane comprising a separation layer comprising a perfluorinated polymer (perfluorinated dioxolane and perfluorinated dioxane, see the abstract and paragraph [0039]) and a porous support layer (see paragraphs [0078]-[0079]) at the abstract and paragraphs [0039] and [00778]-[0079].
It would have been obvious to one of ordinary skill to incorporate the layer comprising a perfluorinated polymer of Zhang et al. into the composite body of Hennige et al., Oyama et al. and Tanikawa et al. to provide a composite body that can be used to perform gas separations including hydrogen/methane, carbon dioxide/methane and nitrogen/methane, as suggested by Zhang et al. at paragraphs [0042]-[0044].

With regard to claim 21, Hennige et al. as modified by Oyama et al. and Zhang et al. likewise discloses the corresponding gas separation membrane for separating hydrogen/methane, carbon dioxide/methane and nitrogen/methane.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1), Tanikawa et al. (US 2018/0111158 .
Zhang et al. discloses providing a gutter layer prior to the polymer layer including a perfluorinated polymer to smooth the support surface at paragraph [0080] but disclose the material of the gutter layer.
Wijmans et al. discloses rubbery polydimethylsiloxane (PDMS) being a suitable material for a gutter layer at paragraph [0195].
It would have been obvious to one of ordinary skill to incorporate the PDMS gutter layer of Zhang et al. and Wijmans et al. into the composite body of Hennige et al., Oyama et al. and Tanikawa et al. to smooth the surface of the composite body, as suggested by Zhang et al. at paragraph [0080].

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 28, 2022